Citation Nr: 0817044	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-32 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  

2.  Entitlement to an initial compensable rating for service-
connected peripheral vascular disease of the left lower 
extremity.  

3.  Entitlement to an initial rating in excess of 40 percent 
for service-connected peripheral vascular disease of the 
right lower extremity.  

4.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently rated 
as 20 percent disabling.  

5.  Entitlement to a compensable disability rating for 
service-connected tinea of the toenails and feet.  

6.  Entitlement to an extension of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
due to treatment for service-connected peripheral vascular 
disease of the right lower extremity, in effect from January 
6, 2005 to May 31, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, in January 2005 and March 2005.  

The January 2005 rating decision granted service connection 
for peripheral vascular disease of the bilateral lower 
extremities and assigned a 20 percent disability evaluation 
effective September 7, 2004.  The veteran's claim for a TDIU 
and his claims for increased ratings for service-connected 
type II diabetes mellitus and tinea of the toenails and feet 
were denied.  He thereafter filed a notice of disagreement 
(NOD).  In a July 2005 rating decision, the RO subsequently 
assigned separate ratings for peripheral vascular disease of 
the lower extremities and assigned a noncompensable 
evaluation for the left lower extremity and a 40 percent 
evaluation, effective September 7, 2004, for the right lower 
extremity.  Despite the increased rating granted by the RO 
for the right lower extremity, the veteran's appeal remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed NOD as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The March 2005 rating decision granted a 100 percent 
disability evaluation under 38 C.F.R. § 4.30, effective 
between January 6, 2005 and March 31, 2005, for service-
connected peripheral vascular disease of the lower 
extremities.  The veteran filed a NOD, contending that he was 
entitled to the 100 percent evaluation assigned under 
38 C.F.R. § 4.30 beyond March 31, 2005.  In the July 2005 
rating decision, the RO subsequently extended the 100 percent 
evaluation until May 31, 2005 for the right lower extremity.  
Despite the extension of the 100 percent rating granted by 
the RO, the veteran's appeal remains before the Board.  See 
id.  

The issues of entitlement to a TDIU, entitlement to an 
initial compensable rating for service-connected peripheral 
vascular disease of the left lower extremity, and entitlement 
to an initial rating in excess of 40 percent for service-
connected peripheral vascular disease of the right lower 
extremity, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus is manifested by 
the need for insulin and a restricted diet, but does not 
require the regulation of activities.

2.  The veteran's tinea of the toenails and feet is 
manifested by less than five percent of the entire body or 
less than five percent of exposed areas affected, and no more 
than topical therapy required during the past 12-month 
period.  

3.  In March 2005, the RO assigned a temporary total rating, 
effective from January 6, 2005 to March 31, 2005, based on 
surgical treatment of the veteran's service-connected 
peripheral vascular disease of the lower extremities that 
necessitated convalescence.

4.  In July 2005, the RO extended the temporary total rating 
for service-connected peripheral vascular disease of the 
right lower extremity to May 31, 2005.

5.  The veteran's surgery on January 6, 2005 did not 
necessitate convalescence beyond May 31, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected type II diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  

2.  The criteria for a compensable rating for service-
connected tinea of the toenails and feet have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (2007).  

3.  The criteria for a temporary total rating beyond May 31, 
2005, based on convalescence necessitated by surgical 
treatment for service-connected peripheral vascular disease 
of the right lower extremity have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, No. 05-2424, 2007 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Service connection for tinea of the toenails and soles of the 
feet was granted and a noncompensable evaluation assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7813, effective 
September 13, 1994.  See April 2000 rating decision.  Service 
connection for type II diabetes mellitus was granted on a 
presumptive basis due to herbicide exposure in a January 2002 
rating decision.  The RO assigned a 20 percent disability 
evaluation, effective December 7, 2000, pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

The veteran contends that he is entitled to an increased 
rating for his type II diabetes mellitus because he takes 
insulin and pills, diets to control his disease, and his 
activities have been restricted.  He asserts that he is 
entitled to an increased rating for tinea of the toenails and 
feet because the infection has increased such that his feet 
itch and are dry, which results in cracking and peeling with 
bleeding.  See August 2004 VA Form 21-4138; April 2006 
hearing transcript.  

The medical evidence of record consists entirely of VA 
treatment records and several VA compensation and pension 
(C&P) examination reports.  

A May 2004 treatment record indicates that the veteran is 
following by VA for tinea pedis, which was inactive.  See 
miscellaneous primary care note.  

The veteran underwent a VA C&P skin disease examination in 
October 2004, at which time he reported that over the course 
of the years, he had developed thickening of the bilateral 
great toenails as secondary to fungal nail disease.  The 
veteran indicated that he was treating his feet with a 
topical antifungal clotrimazole 1% and that he applies this 
ointment to his feet twice a day for management of the fungal 
condition.  He reported that the major symptom he had was 
cracking of the skin over the posterior heels, which stay 
sore at all times.  During exacerbations, the veteran will 
have cracking between the toes; these exacerbations occur two 
to three times per year and last from one week to ten days.  
The veteran also reported continued scaling around the 
borders of his feet with thickening and cracking over the 
lateral portion of the heels.  He indicated that the only 
functional limitation is the soreness of his heels during 
times when he would have to stand on his feet, and that many 
times he would have to get off his feet for a period of time 
just simply for relief of pain.  The veteran denied wearing 
any special shoes for this condition.  

On examination of the feet, the examiner noted some scaling 
around the borders of the sole, but no active blisters.  Both 
heels had some thickening of the skin with cracking into the 
lower sensitive tissues, and tenderness to palpation of the 
areas of the fissures, but no active bleeding.  There was no 
cracking between the toes or evidence of active fungal 
disease.  The great toenails of both feet were thickened and 
discolored secondary to fungal nail disease, but there were 
no ingrown toenails and no deformity of the toenail other 
than the thickening.  These were asymptomatic.  The 
approximate unexposed body area was less than one percent.  
The impression made was tinea pedis with fungal nail disease.  
The examiner indicated that the veteran's major functional 
limitation associated with his tinea is the tenderness to the 
heels, which affects his ability to stay on his feet for 
extended periods of time secondary to the soreness.  

The veteran also underwent a VA C&P diabetes mellitus 
examination in October 2004, at which time he reported that 
he had been started on insulin, NPH (isophane insulin 
(neutral protamine Hagedorn)) 10 units twice daily (b.i.d.), 
about two months prior, and that his blood sugars were under 
better control as a result.  He was also on metformin 1000 
milligrams (mg) b.i.d. and rosiglitazone 8 mg one a day.  The 
veteran was following a diabetic diet and was following up 
with his physician about every three months.  He denied a 
history of diabetic ketoacidosis and indicated that he used 
to get frequent hypoglycemic spells, but was not getting them 
as frequently.  His last spell was two weeks prior and he got 
them every couple of weeks.  The examiner reported that the 
veteran had multiple complications from diabetes, including 
hyperlipidemia and coronary artery disease.  He also has had 
episodes of congestive heart failure but no history of 
diabetic nephropathy.  The veteran was able to walk about one 
block but then gets cramps in his right leg, which limited 
further mobility.  He was able to drive, tried to remain as 
active as possible, was able to do some yard work, but did 
not do any work within his home.  The veteran had no problems 
with activities of daily living.  

After physical examination, the impression made was type II 
diabetes mellitus.  The examiner remarked that the veteran's 
HB A1C (glycosylated hemoglobin) was 6.2, indicating that his 
diabetes was under good control.  He had normal renal 
function, no proteinuria, and no evidence of diabetic 
nephropathy.  The examiner further remarked that the veteran 
had some limitation of activity from peripheral vascular 
disease, secondary to diabetes mellitus, as a result of 
symptoms of claudication.  

A June 2005 miscellaneous primary care note reports that the 
veteran wanted to know the staff physician's opinion as to 
whether his diabetes was contributing to the condition of his 
bilateral lower extremities.  The staff physician reported 
that it was her opinion that the veteran's diabetes was 
contributing to a significant extent to his marked limitation 
of mobility and restriction of activity to the point that he 
is generally chair bound and with severe peripheral vascular 
disease, which is at least as likely due to diabetes as to 
other causes.  

The veteran underwent a second VA C&P skin diseases 
examination in June 2006, at which time his claims folder was 
not available.  He reported very good results with treatment 
of Clotrimazole 1% twice per day.  The veteran also reported 
mild itching of his feet, with one to two flareups per year 
lasting one week.  He could not recall when he experienced 
his last flareup but indicated that his feet would clear 
within a week while continuing to use the cream.  The veteran 
indicated that his toenails had become thickened and 
discolored from the fungus.  He denied undergoing light 
therapy and any progression of the fungus from his feet, 
stating that it has been constant.  The veteran also denied 
any limitation (to include walking) as a result of his skin 
condition; any systemic problems associated with the fungus; 
pain, weakness, stiffness, swelling, heat or redness of his 
bilateral feet; being incapacitated during the past year; and 
using any special shoe, orthotic devices or other assistive 
devices because of the skin condition.  He indicated that it 
did not impact his employment or restrict him from doing 
chores at home and that he was independent in activities of 
daily living, transfers and ambulation.  

Physical examination revealed that the veteran's feet were 
warm, pulses were 2+ bilaterally, with no edema.  There was 
mild scaling over the borders of each foot, but no scaling, 
inflammation or scarring between the toes.  There was also no 
scarring, inflammation or disfigurement.  The veteran's right 
big toe had been amputated.  The right fifth toenail and the 
great toenail, and the first, third and fourth toenails of 
the left foot were brittle, thick and slightly discolored, 
but there were no calluses or unusual wear of the soles of 
the shoes.  Zero percent of the exposed area and less than 
one percent of the entire body was affected.  The impression 
made was tinea pedis and onychomycosis.  

The veteran underwent a third VA C&P diabetes mellitus 
examination in June 2006, at which time he reported that he 
was on both insulin and oral medications but denied a history 
of ketoacidosis.  He also denied a history of hospitalization 
for diabetes itself.  The veteran reported hypoglycemic 
reactions about two times per week, usually in the evenings 
when his sugars will drop low and he will experience sweating 
and shaking hands.  Usually this will resolve if he eats some 
food.  The veteran indicated that he had not had any severe 
reactions in more than a year.  He reported that he tries to 
follow an 1800-2000 calorie diet and had dropped his weight 
from 265 pounds to 215 pounds over the last year.  The 
veteran denied a history of restriction of activities related 
to hypoglycemic reactions.  He reported seeing his diabetic 
care provider every three months and indicated his present 
medication list included metformin, two 500 mg pills twice 
daily, and NPH insulin, 10 units twice daily, for diabetes.  
Following physical examination, the veteran was diagnosed in 
pertinent part with type II diabetes mellitus.  The examiner 
indicated that the veteran's diabetes was in excellent 
control on his present regimen based on HbA1c of 5.6.  The 
veteran has no limitation in his activities or ability to 
work based solely on diabetes.  

The rating criteria for type II diabetes mellitus are found 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  
Ratings in excess of 20 percent all require insulin, 
restricted diet, and regulation of activities; ratings higher 
than 40 percent require other criteria in addition to these.  
A recent Court of Appeals for Veterans' Claims decision 
defined the "regulation of activities" as the "avoidance 
of strenuous occupational and recreational activities," and 
concluded that medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 
(2007).  

The evidence of record does not support the claim for a 
rating in excess of 20 percent for type II diabetes mellitus.  
Although the medical evidence of record clearly indicates 
that the veteran has been prescribed insulin and follows a 
restricted diet to control his diabetes, there is no medical 
evidence showing that he has been required to regulate his 
activities, as defined by Camacho.  See VA records; VA C&P 
diabetes mellitus examination reports dated October 2004 and 
June 2006.  

The Board acknowledges the June 2005 opinion of a VA staff 
physician, who reported that the veteran's diabetes was 
significantly contributing to marked limitation of mobility 
and restriction of activity to the point that he is generally 
chair bound and with severe peripheral vascular disease, 
which is at least as likely due to diabetes as to other 
causes.  This opinion, however, does not support a finding 
that the veteran has been required to restrict his 
occupational and recreational activities as a way of 
controlling his diabetes.  Rather, the VA staff physician is 
indicating that the veteran's mobility and activity are 
restricted because his diabetes is at least as likely as not 
causing his peripheral vascular disease.  This determination 
is further supported by the context in which the opinion was 
rendered, namely that it was provided in response to a 
question posed by the veteran regarding whether his diabetes 
was contributing to the condition of his bilateral lower 
extremities (peripheral vascular disease).  In light of the 
foregoing, a rating in excess of 20 percent for service-
connected type II diabetes mellitus is not warranted and the 
claim must be denied.  

The veteran's service-connected tinea of the toenails and 
feet has been rated under 38 C.F.R. § 4.118, Diagnostic Code 
7813, which provides that dermatophytosis is to be rated 
under the criteria for disfigurement of the head, face, or 
neck (Diagnostic Code 7800), scars (Diagnostic Code 7801, 
7802, 7803, 7804 or 7805), or dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  

The veteran's disability involves his feet without any 
evidence of scarring.  See e.g. June 2006 VA C&P skin 
diseases examination report.  Therefore, Diagnostic Codes 
7800-7805 are not for application.  Pursuant to Diagnostic 
Code 7806, a 10 percent evaluation is provided for dermatitis 
or eczema that affects at least five percent, but less than 
20 percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas, or; requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  

The evidence of record does not support the assignment of a 
compensable rating for service-connected tinea of the 
toenails and feet under Diagnostic Code 7806, as there is no 
evidence showing that this condition affects at least five 
percent of the veteran's entire body or exposed areas, or 
that it requires any form of intermittent systemic therapy.  
Rather, the condition reportedly affects less than one 
percent of the entire body and zero percent of the exposed 
area, and is treated with topical cream.  See VA C&P skin 
diseases examination reports dated October 2004 and June 
2006.  In light of the foregoing, a compensable rating is not 
warranted and the claim must be denied.  

The Board has also considered whether the veteran's service-
connected type II diabetes mellitus and service-connected 
tinea of the toenails and feet should be evaluated under 
38 C.F.R. § 3.321(b)(1) (2007).  This regulation stipulates 
that to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
type II diabetes mellitus or tinea of the toenails and feet 
disabilities.  There is also no objective evidence that the 
veteran's disabilities have caused marked interference with 
employment.  Although the Board acknowledges that the 
veteran's current medical condition renders him disabled to 
do his usual work as a heavy equipment operator, the evidence 
of record does not suggest that his inability to work in this 
field can be solely attributed to either his diabetes or 
tinea.  See e.g. June 2006 VA C&P diabetes mellitus 
examination report.  Rather, the veteran stated that his 
tinea did not impact his employment, and the VA examiner 
reported that the veteran had no limitation in his activities 
or ability to work based solely on diabetes.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.

II.	Entitlement to an extension beyond May 31, 2005 for a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 for 
service-connected peripheral vascular disease of the right 
lower extremity

In March 2005, the RO assigned a temporary total rating, 
effective from January 6, 2005 to March 31, 2005, based on 
surgical treatment of the veteran's service-connected 
peripheral vascular disease of the lower extremities that 
necessitated convalescence.  The veteran filed a NOD in March 
2005, contending that he was entitled to an extension beyond 
March 31, 2005 because he still had an open wound on his 
right leg that was not healing properly, and because there 
was some discussion of removing his right leg below the knee 
after it healed.  Resolving reasonable doubt in the veteran's 
favor, the RO subsequently extended the temporary total 
rating for the veteran's service-connected peripheral 
vascular disease of the right lower extremity to May 31, 
2005.  See July 2005 rating decision.  

The Board notes that the RO also subsequently assigned a 
temporary total rating, effective from September 26, 2005 to 
November 30, 2005, based on amputation of the veteran's right 
big toe associated with his peripheral vascular disease of 
the right lower extremity.  See October 2005 rating decision.  
There is no indication that the veteran disagrees with the 
assignment of this rating during this time period.  As such, 
the Board will only consider whether the veteran is entitled 
to an extension beyond May 31, 2005 for a temporary 100 
percent evaluation for service-connected peripheral vascular 
disease of the right lower extremity.  

The veteran asserts that he is entitled to an extension of 
his temporary total rating beyond May 31, 2005 because the 
wound on his right leg following surgery took such a long 
time to heal.  The veteran and his wife testified that the 
wound did not actually heal until July; prior to its healing, 
it was an open wound with pus and oozing.  The veteran's 
representative pointed out that the veteran had no sensation 
in his right foot in August 2005, and that he was 
subsequently granted special monthly compensation for the 
loss of use of his right foot.  See April 2006 hearing 
transcript.  

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  In order to attain 
the temporary total disability rating, the veteran must 
demonstrate that his service connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2007).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  38 
C.F.R. § 4.30.  Additionally, and relevant to the instant 
case, § 4.30 further authorizes extensions of the temporary 
total rating when supported by the record in increments of 
one, two or three months beyond the initial three months 
granted.  These extensions may be made pursuant to 38 C.F.R. 
§ 4.30 (a) (1) (2) or (3).  38 C.F.R. § 4.30(b)(1) (2007).  

The evidence of record in this case indicates that 
interventional radiology clot burst with TPA on the right 
lower extremity was unsuccessful on January 6, 2005 at 
University Medical Center (UMC).  The veteran thereafter 
underwent reverse venous right femoropopliteal bypass with 
popliteal aneurysm repair on January 7, 2005 with no 
complication during or after surgery.  He remained at UMC for 
two days and then was transferred back to the VA hospital 
until his January 19, 2005 discharge.  See January 19, 2005 
discharge summary.  The veteran returned to urgent care two 
days later with pus drainage from the wound in his lower leg 
due to the opening of the superficial skin.  He was admitted 
to vascular surgery service and was given an IV.  The veteran 
was otherwise doing well and remained afebrile throughout his 
admission.  After two days of IV antibiotics, the patient was 
discharged home with oral antibiotics and was asked to resume 
outpatient medication.  See January 25, 2005 discharge 
summary.  

The veteran subsequently had a popliteal artery aneurysm that 
thrombosed, which necessitated an emergent femoral below-the-
knee bypass with an in situ saphenous vein graft, all of 
which was performed emergently at UMC.  Postoperatively, the 
veteran was doing well and was discharged.  He did have 
residual foot drop numbness in his leg below the knee due to 
prolonged ischemia.  The veteran presented to the AO the date 
of admission with complaint of pulsatile blood coming from 
his open wound in his right lower extremity; the bleeding 
stopped upon arrival.  On exam in the AO, he did have the 
saphenous vein exposed in the wound bed and there appeared to 
be a small ulceration on the vein which spontaneously bled, 
but would stop with delicate pressure.  The veteran was taken 
to the operating room where this ulceration was repaired and 
the vein was then buried in the gastrocnemius muscle.  The 
following day, plastic surgery took the veteran to the 
operating room and constructed fasciocutaneous flap to cover 
the vein graft and then performed a split-thickness skin 
graft.  The veteran was transferred to the floor for his 
first day of postoperative care.  His dressing was taken down 
on day five; it was felt that he had an incomplete take of 
his skin graft, but that it would be adequate.  The flap was 
felt viable with good capillary refill.  On the day of 
discharge, the veteran was doing well, his foot continued to 
be warm with palpable pulses, the flap had good capillary 
refill and it was well approximated.  There was also good 
take of the split-thickness skin graft and the donor site was 
clean.  See February 16, 2005 discharge summary.  

The veteran was seen on February 20, 2005 with sudden onset 
of bleeding from his leg wound.  His right lower extremity 
was noted to have a fasciocutaneous flap for vein graft 
coverage with no bleeding.  The flap was viable and split 
thickness skin graft (STSG) had good adherence.  An open 
wound with subcutaneous bleeding was noted, but no signs of 
pulsatile bleeding or necrotic tissue.  The veteran's wound 
was packed with wound (WD) packing and kerlex.  The examining 
physician indicated that there were no obvious signs of 
bleeding from the venous graft and no indication for acute 
surgical intervention at that time.  The plan was to admit 
the veteran to the surgical intensive care unit (SICU) for 
monitor and observation, and if the wound starts bleeding, 
the next step would be ligation of the vessel.  If that is 
not effective, an amputation of the extremity would be 
appropriate.  See history and physical examination note.  An 
addendum written the following day reported that the vascular 
department was informed of the veteran's admission.  It was 
agreed that the area bleeding was the raw edge of his wound 
and that there was no deeper source.  See February 21, 2005 
addendum.  

The medical records associated with the claims folder 
subsequent to the veteran's February 2005 post-surgical 
problems do not contain any reference to continuing problems.  
The veteran was seen in August 2005 with reported loss of 
sensation in his right foot and total loss of the use of that 
foot without his boot.  He could ambulate a few steps if he 
watched the foot (because he could not feel the floor).  The 
veteran also complained of a lancinating pain up the leg 
after walking a few steps without his boot.  See primary care 
miscellaneous note.  It was subsequently noted that he had 
healed from the surgery performed on his right lower 
extremity but had right foot drop and chronic right lower 
extremity pain.  The veteran was advised to return to the 
clinic in one year.  See vascular surgery clinic note.  

The veteran was seen on other occasions due to right foot 
pain and swelling, as well as numbness, pain and swelling of 
the right leg below the calf.  See e g., September 2005 
history and physical examination note with addendum.  The 
swelling was suggestive of chronic venous insufficiency, the 
pain was inconsistent with arterial insufficiency, and foot 
drop and hypesthesia was consistent with a peroneal nerve 
problem.  The veteran requested amputation secondary to pain; 
vascular surgery responded that the veteran needed segmental 
dopplers and ultrasound of the right femoral popliteal graft 
to evaluate patency of the graft.  See September 2005 CM-
Staff note; September 2005 vascular surgery consult note.  
The veteran was subsequently admitted with increasing pain 
and cellulitis to the right lower extremity. Magnetic 
resonance imaging (MRI) showed stenosis at the proximal 
anastomosis of the vein graft.  The veteran subsequently 
underwent amputation of the right first toe on October 12, 
2005.  See discharge summary.  

As noted above, the RO initially assigned a temporary 100 
percent rating based on surgical treatment of the veteran's 
service-connected peripheral vascular disease of the lower 
extremities that necessitated convalescence, effective 
January 6, 2005 to March 31, 2005.  The rating was thereafter 
extended to May 31, 2005.  As the evidence reveals that the 
veteran was last discharged for post-surgical problems on 
February 21, 2005, and the May 31, 2005 extension qualifies 
as the period up to three months from the first day of the 
month following such hospitalization, the Board will 
determine whether the veteran is entitled to an extension of 
the temporary rating pursuant to 38 C.F.R. § 4.30(b).  

The Board finds that the evidence of record does not support 
the veteran's claim for an extension of the temporary 100 
percent evaluation assigned for service-connected peripheral 
vascular disease of the right lower extremity beyond May 31, 
2005, as it does not appear that any of the criteria cited in 
§ 4.30 are satisfied as of June 1, 2005.  The Board 
acknowledges that the veteran was seen on several occasions 
after undergoing surgery on January 6, 2005 with varying 
problems, to include pus drainage from the wound due to the 
opening of the superficial skin, pulsatile blood coming from 
his open wound that stopped upon arrival, and subcutaneous 
bleeding of the open wound.  The Board further acknowledges 
that the veteran underwent ulceration repair and a split-
thickness skin graft following the initial surgery in January 
2005.  See January 25, 2005 discharge summary; February 16, 
2005 discharge summary; February 20, 2005 history and 
physical examination note; February 21, 2005 addendum.  At 
the time the veteran was seen with open wound subcutaneous 
bleeding, the examining physician indicated that there were 
no obvious signs of bleeding from the venous graft and no 
indication for acute surgical intervention at that time.  In 
addition, it was noted that the area bleeding was the raw 
edge of the veteran's wound and that there was no deeper 
source.  See February 2005 history and physical examination 
note and addendum.  

The medical evidence associated with the claims folder dated 
subsequent to these noted problems contain no reference to 
any additional post-surgical problems, and the evidence is 
insufficient to show that the veteran's right lower extremity 
surgery was productive of "severe postoperative residuals" as 
of February 21, 2005.  Rather, it was noted by August 2005 
that the veteran had healed from the surgery performed on his 
right lower extremity.  See vascular surgery clinic note.  In 
addition, although there was some mention of possibly 
amputating the right lower extremity, and the veteran 
requested such amputation due to pain, the only amputation 
performed was on his right first toe.  See October 2005 
discharge summary.  As noted above, the RO has assigned a 
temporary total rating based on this amputation.  

The medical evidence of record also does not reveal that the 
veteran's right lower extremity symptoms involve stumps of 
recent amputations (besides that of the right great toe), 
application of a body cast, or use of a wheelchair or 
crutches, and there is no medical evidence demonstrating the 
necessity for house confinement.  Lastly, the convalescence 
associated with the right lower extremity surgery did not 
include "therapeutic immobilization" of a major joint.  

For these reasons, the Board concludes that despite the 
initial post-surgical problems the veteran had, the evidence 
is insufficient to show that he meets any of the criteria 
listed in 38 C.F.R. § 4.30(a)(1), (2) or (3) which would 
allow the grant of additional months of a temporary total 
convalescence rating.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, such as the ones involving 
the veteran's type II diabetes mellitus and tinea of the 
toenails and feet, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

Prior to the issuance of the January 2005 rating decision 
that is the subject of the appeal concerning entitlement to 
increased ratings, the veteran was advised of the evidence 
necessary to substantiate claims for increased rating and of 
his and VA's respective duties in obtaining evidence.  He was 
also asked to send any evidence in his possession that 
pertains to his claims.  See September 2004 letter.  Prior to 
the issuance of the March 2005 rating decision that is the 
subject of the appeal concerning entitlement to an extension 
of a temporary total disability rating under the provisions 
of 38 C.F.R. § 4.30 due to treatment for service-connected 
peripheral vascular disease of the right lower extremity, the 
veteran was advised of the evidence necessary to substantiate 
his claim and of his and VA's respective duties in obtaining 
evidence.  He was also asked to send any evidence in his 
possession that pertains to his claim.  See February 2005 
letter.  

In July 2005, the veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria.  See 
statement of the case (SOC).  The specific rating criteria 
for evaluating diabetes mellitus, as well as the schedule for 
rating the skin, were provided to the veteran in the July 
2005 SOC, and a supplemental SOC (SSOC) was issued in June 
2007, which the veteran indicated he reviewed.  See VA Form 
9, dated September 30, 2005 and Appeal Status Election, 
received July 12, 2007.  

Although the Board acknowledges that the veteran was not 
specifically informed of the need to show the effect that 
worsening of his service-connected disabilities has on his 
employment and daily life, there is no prejudice.  This is so 
because the veteran filed a claim for a TDIU in conjunction 
with his claim for increased rating, which implicitly 
indicates that he believed his service-connected disabilities 
were affecting his employment.  He also testified to the 
effect these disabilities have on his daily life.  In light 
of the foregoing, the Board finds that the veteran reasonably 
understood from the notice provided what was needed to 
substantiate the claims for increased rating.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The Board also finds that any pre-adjudicatory § 5103(a) 
notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  No additional 
evidence was received after the June 2007 SSOC and the case 
was thereafter transferred to the Board.  Accordingly, the 
duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA treatment records have been 
associated with the claims folder, as were records from the 
Social Security Administration, and he was afforded several 
appropriate VA examinations in connection with his claims.  
The veteran's representative contends that the veteran's 
claim for increased rating for tinea of the toenails and feet 
should be remanded for a new examination since the June 2006 
skin diseases examination was conducted without review of the 
claims folder.  The Board acknowledges this argument, but 
finds that as medical records dated prior and subsequent to 
the VA examination do not support the assignment of an 
increased rating, there is no prejudice to the veteran in not 
obtaining another examination.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected type II diabetes mellitus is denied.  

Entitlement to a compensable rating for service-connected 
tinea of the toenails and feet is denied.  

An extension of the temporary convalescent rating for 
service-connected peripheral vascular disease of the right 
lower extremity beyond May 31, 2005 is denied under 38 C.F.R. 
§ 4.30.  

REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran contends that he is entitled to an initial 
compensable rating for service-connected peripheral vascular 
disease of the left lower extremity and to an initial rating 
in excess of 40 for service-connected peripheral vascular 
disease of the right lower extremity.  These disabilities 
have been rated pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7114 (2007), which provides the criteria for 
arteriosclerosis obliterans.  Pursuant to these diagnostic 
criteria, a 20 percent evaluation is assigned for 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.  A 
40 percent evaluation is assigned for claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.  A 
60 percent rating is warranted where there is claudication on 
walking less than 25 yards, on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  Lastly, a 100 percent 
rating is warranted for ischemic limb pain at rest, and; 
either deep ischemic ulcers or ankle/brachial index of 0.4 or 
less.  Note (1) indicates that the ankle/brachial index is 
the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure, and notes that the 
normal index is 1.0 or greater.  

The veteran underwent a VA C&P peripheral nerves examination 
in June 2006.  The Board finds, however, that this 
examination did not adequately address the veteran's symptoms 
with respect to the current rating criteria.  Thus, the Board 
finds that this examination is insufficient for rating 
purposes and concludes that another VA examination is 
necessary to accurately determine the current level of 
severity of the veteran's service-connected disorders.  See 
38 C.F.R. § 3.159(c)(4) (2007).  On remand, the RO/AMC should 
also obtain any recent VA treatment records.  

The Board finds that the claim for entitlement to a TDIU is 
inextricably intertwined with the issues of entitlement to 
increased ratings for peripheral vascular disease of the 
right and left lower extremities.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1990) (issues are inextricably 
intertwined when they are so closely tied together that a 
final Board decision cannot be rendered unless all are 
adjudicated).  Accordingly, the claim for entitlement to a 
TDIU is deferred pending the above development.  As the case 
must be remanded for the foregoing reasons, a general medical 
examination should also be scheduled to assess the veteran's 
employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Jackson, Mississippi, dated since May 
2007.  

2.  Schedule the veteran for a VA 
arteries, veins and miscellaneous 
examination for the purpose of 
ascertaining the current severity of his 
peripheral vascular disease of the 
bilateral lower extremities.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.  

After conducting a physical examination 
of the veteran and performing any 
indicated testing, the examiner 
specifically indicate: (1) whether there 
is ischemic limb pain at rest; (2) 
whether there are ischemic ulcers; (3) 
the measurement of the ankle/brachial 
index; (4) the extent to which 
claudication is present after walking, if 
any (and, if so, at what distance in 
yards); (5) whether peripheral pulses are 
diminished; (6) whether there are any 
trophic changes (thin skin, absence of 
hair, dystrophic nails); and (7) whether 
there is persistent coldness of the 
extremities.  

3.  Afford the veteran a VA general 
medical examination.  The claims folder, 
to include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  All tests deemed necessary by 
the examiner are to be performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (i.e., peripheral vascular 
disease of the right and left lower 
extremities, type II diabetes mellitus, 
bilateral hearing loss, chronic 
labyrinthitis associated with bilateral 
hearing loss, tinnitus, tinea of the 
toenails and feet) as opposed to any 
nonservice-connected disabilities and 
advancing age.

In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated SSOC and give 
the veteran and his representative an 
appropriate amount of time to respond to 
it.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


